No. 04-00-00800-CV
ARGUS RESOURCES, INC. and WILCOX OPERATING COMPANY,
Appellants
v.
IBC PETROLEUM, INC. and WHITEHORSE TRADING AND
FINANCING COMPANY, INC.,
Appellees
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-07851
Honorable Fred Shannon, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
 
Delivered and Filed:	October 3, 2001
APPEAL DISMISSED
 
	After mediation, the parties have filed a joint motion to dismiss this appeal, stating that they
have fully compromised and settled all issues in dispute.  We grant the motion.  See Tex. R. App. P.
42.1(a)(1).  Costs of appeal are taxed against the parties who incurred them.
							PER CURIAM 
DO NOT PUBLISH